DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-8 and 11-17, specifically amended claims 1, 2, 11, and 12, have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 3-6, 8, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Greep U.S. 6,066,137 (herein referred to as “Greep”) and in view of Akagane U.S. 2016/0175000 (herein referred to as “Akagane”), Goble U.S. 7,214,224 (herein referred to as “Goble”), and Trees U.S. 2017/0312018 (herein referred to as “Trees”).
7.	Regarding Claim 1, Greep teaches an electrosurgical electrode for coagulating and cutting tissue, the electrosurgical electrode (abstract, Col. 1 lines 13-19 “This invention relates to electrosurgery and more particularly to electrosurgical electrodes (e.g., probes, blades, forceps and the like) for use in performing electrosurgery. As is known to those skilled in the art, modern surgical techniques typically employ radio frequency (RF) cautery to cut tissue and coagulate the same to stop bleeding encountered in performing surgical procedures”) comprising:
	a. a main body fabricated from a conductive material (Fig. 2, 2A/2B, ref num 22’ “electrically conductive main body”):
			a.1.i a planar inner surface (see Fig. 2A/2B) 
			a.1.ii a planar curved outer surface, opposite the first inner surface configured to receive a first electrosurgical waveform for coagulating tissue (Fig. 2A/2B, 
	b. a blade extending from the inner surface of the distal end portion (Fig. 6, ref num 31), 
		b.1 the blade has an edge configured to concentrate RF energy to cut the tissue (Fig. 6, ref num 31 or Fig. 2A, ref num 23’; Col. 4 lines 49-53, “increasing the concentration of transferred electrical energy…which the implement achieves in cutting action”).
	Greep fails to teach:
	a.1. I a linear long leg defining a longitudinal axis, a linear short leg extending perpendicular to the longitudinal axis, and a curved segment interconnecting the long and short legs
a.1.ii a planar inner surface that is configured for tugging tissue
	b. the blade extending along at least the linear long leg and the curved segment and receives a second electrosurgical waveform for cutting the tissue being tugged by the inner surface of the distal end portion (of the main body) that is different from the first electrosurgical waveform.
	Akagane teaches an electrosurgical instrument (Fig. 3, ref num 7) which contains a linear long leg that defines a longitudinal axis (Fig. 3, ref num 32, specifically the long part extending from main body portion of the probe, ref num 31), a linear short leg extending perpendicular to the longitudinal axis (Fig. 3, ref num 35), and a curved segment interconnecting the long and short legs (as shown in Fig. 3, there is a curve 
	Goble teaches an electrosurgical system (abstract), that includes at least two electrodes on the electrosurgical instrument (abstract, Fig. 2, ref num 12) in which there are multiple outputs of electrosurgical energy, specifically RF energy/signals (abstract).  In one embodiment of Goble, there is a cutting electrode (Fig. 6, ref num 33) and an outside electrode (Fig. 6 ref num 31/32).  The outside electrode is used to coagulate the tissue and pull/tug the tissue towards the central cutting electrode (Col. 7, lines 7-8).  These various electrodes, used for cutting and coagulating the tissue, are used separately (i.e. one set for cutting and one set of coagulating).  When the instrument is in cutting mode, RF signals are applied to the cutting electrode (Col. 5 lines 54-61), and when the instrument is in coagulation mode, RF signals are applied to the coagulation electrode (Col. 6 lines 1-8; also see Claim 1 “supply the cutting RF waveform between a first pair of the electrosurgical instrument’s electrodes and the coagulating RF waveform between a second pair of the electrosurgical instrument’s electrodes”).  The cutting RF waveform is a separate waveform from the coagulating RF waveform.  By providing the two separate waveforms to the two separate structures of the electrodes, then the 
	Trees teaches an electrosurgical instrument which contains a main body (Fig. 3, ref num 300) with a long leg (the long portion is “s2” Fig. 3) and a short leg (Fig. 3, ref num “s1”), and a blade (Fig. 3, ref num 305) that extends from the inner surface along at least the linear long leg and curved segment (para 0090 “cutting member 305, such as a knife, may be provided in the channel 304 for cutting tissue…slidable along the knife channel”).  By providing a knife that resides with the leg portions, the device may have multiple functions in order to eliminate or reduce instrument interchange during surgery (para 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep and contained a blade that extends from the inner surface of the leg portions for the reduction of instrument interchange in surgery.

8.	Regarding Claim 11, Greep teaches an electrosurgical electrode for coagulating and cutting tissue, the electrosurgical electrode (abstract, Col. 1 lines 13-19 “This invention relates to electrosurgery and more particularly to electrosurgical electrodes (e.g., probes, blades, forceps and the like) for use in performing electrosurgery. As is 
	a. a main body fabricated from a conductive material (Fig. 2, 2A/2B, ref num 22’ “electrically conductive main body”), the main body including:
		a.1 a proximal linear segment, (Fig. 2, contains a linear portion that is proximal),
		a.2 a planar inner surface (see Fig. 2A/2B) 
		a.3 a planar outer surface, opposite the inner surface, configured to receive a first electrosurgical waveform for coagulating tissue (Fig. 2A/2B, ref num 20’ is an outer surface; Col. 6 lines 29-30 “while coagulation is achieved principally through capacitive transfer of energy across the insulation 20'”, this transfer of energy would be considered the “first electrosurgical waveform”),
	b. a conductive blade (“operative surface” in which Col. 4 lines 1-3 “energy-conducting member extending outwardly from beneath covering insulation”, also see ref num 30) extending from the inner surface of the main body 
		b.1 the conductive blade has a sharp edge configured to concentrate RF energy for cutting tissue (Fig. 6, ref num 31 or Fig. 2A, ref num 23’; Col. 4 lines 49-53, “increasing the concentration of transferred electrical energy…which the implement achieves in cutting action”).
	Greep fails to teach:
	a.1 a distal linear segment and an arcuate segment interconnecting the proximal and distal linear segments	

	b. the conductive blade extending along at least the proximal linear segment receives a second electrosurgical waveform for cutting the tissue being tugged by the inner surface of the main body that is different from the first electrosurgical waveform.
Akagane teaches an electrosurgical instrument (Fig. 3, ref num 7) which contains a proximal linear segment (Fig. 3, ref num 32, specifically the long part extending from main body portion of the probe, ref num 31), a distal linear segment (Fig. 3, ref num 35), and an arcuate segment interconnecting the proximal and distal linear segments (as shown in Fig. 3, there is a curve between proximal and distal ends).  The portion which is curved is inserted into the body cavity and comes into contact with the tissue (para 0047).  This ensures an advantageous way to treat the target tissue, as it fits within the bodily cavity (para 0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep and included that the main body include a proximal and distal end that are interconnected by a curved portion in order to fit more properly within the target area of the body cavity.
	Goble teaches an electrosurgical system (abstract), that includes at least two electrodes on the electrosurgical instrument (abstract, Fig. 2, ref num 12) in which there are multiple outputs of electrosurgical energy, specifically RF energy/signals (abstract).  In one embodiment of Goble, there is a cutting electrode (Fig. 6, ref num 33) and an outside electrode (Fig. 6 ref num 31/32).  The outside electrode is used to coagulate the tissue and pull/tug the tissue towards the central cutting electrode (Col. 7, lines 7-8).  These various electrodes, used for cutting and coagulating the tissue, are used 
Trees teaches an electrosurgical instrument which contains a main body (Fig. 3, ref num 300) with a proximal linear segment (the long portion is “s2” Fig. 3) and a blade (Fig. 3, ref num 305) that extends from the inner surface along at least the proximal linear segment (para 0090 “cutting member 305, such as a knife, may be provided in the channel 304 for cutting tissue…slidable along the knife channel”).  By providing a knife that resides with the leg portions, the device may have multiple functions in order to eliminate or reduce instrument interchange during surgery (para 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

9.	Regarding Claim 3 and 13, Greep teaches the blade has a pair of opposite side surface converging toward the edge (Fig. 11, sides converging to end 59).

10.	Regarding Claim 4 and 14, Greep teaches the pair of opposite side surfaces are coated with a non-conductive material (Fig. 5, ref num 23’, Col. 5 lines 45-48, “23’ completely coated with insulating coating 20’”).

11.	Regarding Claim 5 and 15, Greep teaches the edge is devoid of the non-conductive material (Col. 2 lines 14-18, “presence of insulation over the blade other than the point of cutting”).
	
12.	Regarding Claim 6 and 16, Greep teaches the inner and outer surface of the distal end portion are coated with the non-conductive material (Col. 2 lines 5-6 and 14-18, “include a non-stick insulation on the outer surface of most of the electrosurgical in[strument]”…presence of insulation over the blade other than at the point of cutting…concentrates the electrical energy at the point or line of contact”).

s 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greep, Akagane, Goble, and Trees, and in view of Sutter U.S. 2009/0171353 (herein referred to as “Sutter”).
14.	Regarding Claim 2 and 12, Greep teaches the blade extending from the inner surface of the distal end portion (Fig. 6), however, fails to teach the blade extending inwardly in a direction away from the outer surface, the blade extending between a proximal end extending from the inner surface along the linear long leg and a distal end disposed proximal to the linear short leg and extending from the inner surface along the curved segment.
Sutter teaches the blade extends inwardly from the inner surface of the distal end portion (Fig. 4a, para 0093).  By structuring the blade in this fashion, the instrument can separate and individually manipulate tissue layers for the intended treatment (para 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Greep to include the structure of Sutter in which the blade extends inwardly to help manipulate the tissue appropriately for treatment.
	Trees teaches an electrosurgical instrument which contains a main body (Fig. 3, ref num 300) with a long leg (the long portion is “s2” Fig. 3) and a short leg (Fig. 3, ref num “s1”), and a blade (Fig. 3, ref num 305) that extends from the inner surface along at in a direction away from the outer surface, the blade extending between a proximal end extending from the inner surface along the linear long leg and a distal end disposed proximal to the linear short leg and extending from the inner surface along the curved segment. (para 0090 “cutting member 305, such as a knife, may be provided in the 

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Greep, Akagane, Goble, and Trees, and in view of Dickhans U.S. 8,398,625 (herein referred to as “Dickhans”).	
16.	Regarding Claim 7 and 17, Greep teaches the thickness of the non-conductive coating is sufficient to ensure transmission of RF energy from the main body to the tissue of the patient as well will vary depending on the material used and determined by routine experimentation (Col 5 lines 62-67 – Col. 6 lines 1-2)
However, Greep fails to explicitly teach the coating of the non-conductive material on the pair of opposite side surfaces is thicker than the coating of the non-conductive material on at least one of the inner or outer surfaces of the distal end portion.
Dickhans teaches an electrosurgical electrode (Fig. 1 and 2, ref num 10) in which has a pair of opposite sides (ref num 26 and 32) in which the non-conductive material is 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794